COURT
OF APPEALS
                                         SECOND
DISTRICT OF TEXAS
                                                     FORT
WORTH
 
                                           NO.
2-08-338-CV
 
SHERREE MORAN AND ALL OTHER OCCUPANTS                        APPELLANT
OF
613 INDIAN TRAIL, HURST, TEXAS 76054                                         
                                                                                                           
                                                      V.
 
ELECTRUM,
LLC                                                                      APPELLEE
                                                                                                           
                                                   ----------
           FROM
COUNTY COURT AT LAW NO. 1 OF TARRANT COUNTY
                                                   ----------
                   MEMORANDUM
OPINION[1]
AND JUDGMENT
                                                   ----------
We have considered the AAgreed
Motion To Dismiss Appeal.@ 
It is the court=s opinion that the motion should
be granted; therefore, we dismiss the appeal. 
See Tex. R. App. P. 42.1(a)(2), 43.2(f).
Costs of the appeal shall be paid by the party
incurring the same, for which let execution issue.  See Tex. R. App. P. 43.4.
PER CURIAM
PANEL:  GARDNER, WALKER, and MCCOY, JJ.  
 
DELIVERED:  October 23, 2008  




[1]See Tex. R. App. P. 47.4.